I concur in the opinion and decree in so far as the guaranty given by plaintiff to the bank is annulled; but I dissent as to the allowance for damages, as I think the amount allowed grossly excessive.
The publication of the libelous letter by secretly delivering it to the Comptroller of the Currency did not injure plaintiff in the estimation of any but one individual, who had become functusofficio and passed into oblivion when this suit was filed; and the subsequent republication thereof by Smith alone, when he also had become functus officio, could not impose any liability on the other defendants.
Nor do I think that even such republication itself did plaintiff more than mere nominal damage, if any at all. As to which, even plaintiff himself seems to be of the same opinion, for (as observed in the majority opinion) he has not even thought it of sufficient importance to set it up as a cause of action herein.
In my opinion, an allowance of $500 would more than compensate plaintiff for all the damages he could possibly have suffered by the particular publication of which he does complain. *Page 67